UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 27, 2012 Date of Report (Date of earliest event reported) PEERLESS SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 0-21287 (Commission File Number) 95-3732595 (IRS EmployerIdentification Number) 300 Atlantic Street Suite 301 Stamford, CT 06901 (Address of principal executive offices) (Zip Code) (203) 350-0040 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Company held its Annual Meeting of Stockholders on June 27, 2012. At the Annual Meeting, the Company’s stockholders (i)elected Steven M. Bathgate, Timothy E. Brog, Matthew R. Dickman, Jeffrey A. Hammer, Eric Kuby and Gerald A. Stein as directors of the Company, and (ii) ratified the selection of Mayer Hoffman McCann P.C. as the independent registered public accounting firm of the Company for the fiscal year ending January 31, 2013.The votes on these matters were as follows: 1. The election of directors Director For Withhold Broker Non-Vote Steven M. Bathgate Timothy E. Brog Matthew R. Dickman Jeffrey A. Hammer Eric Kuby Gerald A. Stein 2. Ratification of the selection of independent registered public accounting firm For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEERLESS SYSTEMS CORPORATION Date:July 3, 2012 By: /s/Timothy E. Brog Name: Timothy E. Brog Title: Chief Executive Officer
